Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.  


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 52-71 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 52 is directed towards a method, thus meeting the Step 1 category eligibility criterion. Claim 52 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant 
 	This judicial exception is not integrated into a practical application. Claim 52 includes the additional limitations of a device and database; the device/database represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception 
Claim 52 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the device/database used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 52 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 52 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 62 is directed to a system for performing the method of claim 52, and recites the same abstract idea as Claim 52. The claim performs the method of claim 52 using only generic 
components of a networked computer system. Therefore, Claim 62 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 52.
Remaining dependent claims 53-61, 63-71 further recite the abstract idea of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: determining that a difference between the first time and the second time is greater than a threshold difference/determining, based on the log of recent user inputs, an average time between user inputs on the first device/determining, based on comparing the average time between user inputs with the difference, that the average time between user inputs is less than the difference/based on determining that the average time between user inputs is less than the difference, determining that the difference between the first time and the second time is greater than the threshold difference. The 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52, 62 are rejected under 35 U.S.C. 103 as being unpatentable in view of Nagasaka (WO2016170728A1) in further view of Yruski et al. (20070118425) in even further view of Grandhi (20140298257).
As per Claim 52, Nagasaka teaches:
storing, in a content consumption history database associated with a user, content consumption history comprising identifiers of advertisements consumed by the user and a respective time at which each advertisement was consumed;   (at least: para 111 – recording viewing history information, 
retrieving the content consumption history from the content consumption history database;  (at least para 27, 38, 77, para 58; at least: para 111 – recording viewing history information, including the broadcast date/time, associating the data with a user, and the data includes “viewing history of the broadcast advertisement content”; the data is stored on a server, which inherently teaches a database storing the data.)
identifying, from the content consumption history, a plurality of advertisements consumed by the user    (at least para 27, 38, 77, para 58)
Nagasaka fails to teach that the consumed advertisements were consumed within a threshold period of time prior to the first time. However, Yruski    teaches:
advertisements consumed by the user within a threshold period of time prior to the first time;   (at least para 214: The consumer can find the previously listened /viewed advertisement/offer in the past 30 days or 60 days, for example.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Nagasaka’s existing features, combined with Yruski’s feature of advertisements consumed by the user within a threshold period of time prior to the first time, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.
Nagasaka in view of Yruski further teach:

in response to determining that an advertisement is of interest to the user: retrieving supplemental information associated with the advertisement;      (Nagasaka: at least para 29, 9-10)
generating the supplemental information for display. (Nagasaka: at least para 29, 9-10, 12)
	Nagasaka in view of Yruski teach detecting  that the user has started using a first device (Nagasaka: at least para 30 – identifying a user that operates each terminal, at a specific point in time.) However, they fail to teach the remaining limitation. However, Grandhi teaches:
	detecting, at a first time, based on an input received at a first device at the first time after a predefined period of time during which no input was received at the first device, that the user has started using the first device;     (at least: para 38 – “if only user gaze input is detected from the user with no other input from the user over a predefined length of time then it may be determined that the user is inactive or idle…on detecting no input from the user on the user interface of the client device over a predefined length of time”)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Nagasaka’s existing features, combined with Yruski’s existing features, with Grandhi’s feature of detecting, at a first time, based on an input received at a first device at the first time after a predefined period of time during which no input was received at the first device, that the user has started using the first device, to determine whether the user of the device is inactive or idle based on the detected user input – Grandhi, para 37.
As per Claim 62, Nagasaka teaches a system comprising:
memory; and control circuitry configured to:   (at least para 200, fig3 and associated text)

retrieve, from the content consumption history database, the content consumption history associated with the user;  (at least para 27, 38, 77, para 58; at least: para 111 – recording viewing history information, including the broadcast date/time, associating the data with a user, and the data includes “viewing history of the broadcast advertisement content”; the data is stored on a server, which inherently teaches a database storing the data.)
identify, from the content consumption history, a plurality of advertisements consumed by the user    (at least para 27, 38, 77, para 58)
Nagasaka fails to teach that the consumed advertisements were consumed within a threshold period of time prior to the first time. However, Yruski    teaches:
advertisements consumed by the user within a threshold period of time prior to the first time;   (at least para 214: The consumer can find the previously listened /viewed advertisement/offer in the past 30 days or 60 days, for example.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Nagasaka’s existing features, combined with Yruski’s feature of advertisements consumed by the user within a threshold period of time prior to the first time, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.

determine whether any advertisement of the plurality of advertisements is of interest to the user;      (Nagasaka: determining ad viewing performance/viewing information is construed as determining whether any ad is of interest to the user – at least para 9, 27-29)
in response to determining that an advertisement is of interest to the user: retrieve supplemental information associated with the advertisement;      (Nagasaka: at least para 29, 9-10)
generate the supplemental information for display. (Nagasaka: at least para 29, 9-10, 12)
	Nagasaka in view of Yruski teach detecting  that the user has started using a first device (Nagasaka: at least para 30 – identifying a user that operates each terminal, at a specific point in time.) However, they fail to teach the remaining limitation. However, Grandhi teaches:
	detect, at a first time, based on an input received at a first device at the first time after a predefined period of time during which no input was received at the first device, that the user has started using the first device;     (at least: para 38 – “if only user gaze input is detected from the user with no other input from the user over a predefined length of time then it may be determined that the user is inactive or idle…on detecting no input from the user on the user interface of the client device over a predefined length of time”)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Nagasaka’s existing features, combined with Yruski’s existing features, with Grandhi’s feature of detecting, at a first time, based on an input received at a first device at the first time after a predefined period of time during which no input was received at the first device, that the user has started using the first device, to determine whether the user of the device is inactive or idle based on the detected user input – Grandhi, para 37.


Claims 53, 63 are rejected under 35 U.S.C. 103 as being unpatentable in view of Nagasaka (WO2016170728A1) in further view of Yruski et al. (20070118425) in even further view of Grandhi (20140298257), in further view of Carl et al. (20070226053).
As per Claims 53, 63, Nagasaka in view of Yruski in further view of Grandhi fail to teach the claimed limitation.
However, Carl teaches:
generating for display an identifier of each of the plurality of advertisements; (at least para 12)
receiving, from the user, a selection of an advertisement of the plurality of advertisements;   (at least para 73 – user ranks/rates a plurality of advertisements, which is construed as receiving from a user a selection of an ad from a plurality of ads)
in response to receiving, from the user, a selection of an advertisement of the plurality of advertisements, determining that the selected advertisement is of interest to the user.   (at least para 73, 121 )
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Nagasaka’s existing features, combined with Yruski’s existing feature, combined with Grandhi’s existing feature, with Carl’s features of    generating for display an identifier of each of the plurality of advertisements/receiving, from the user, a selection of an advertisement of the plurality of advertisements/in response to receiving, from the user, a selection of an advertisement of the plurality of advertisements, determining that the selected advertisement is of interest to the user, to allow users to rate/rank advertisements – Carl, para 12-14.

Claims 54, 64 are rejected under 35 U.S.C. 103 as being unpatentable in view of Nagasaka (WO2016170728A1) in further view of Yruski et al. (20070118425) in even further view of Grandhi (20140298257), in even further view of Kanigsberg et al. (20140289239).
As per Claims 54, 64, Nagasaka in view of Yruski in further view of Grandhi fail to teach the claimed limitation.
However, Kanigsberg teaches:
accessing a profile associated with the user;    (at least: abstract)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Nagasaka’s existing features, combined with Yruski’s existing feature, combined with Grandhi’s existing feature, combined with Kanigsberg’s feature of    accessing a profile associated with the user, in order to provide recommendations to a user with minimal user participation, by using user profile data – Kanigsberg, abstract.
Nagasaka in view of Yruski in further view of Kanigsberg further teach:
determining, from the profile, a preference for a product type;  (Kanigsberg, at least: table 1, para 163)
determining, based on metadata of each advertisement of the plurality of advertisements, whether any advertisement of the plurality of advertisements relates to the product type;    (Kanigsberg, at least para 163 – “if there are no ads that match the user’s profile”, abstract)
in response to determining that an advertisement of the plurality of advertisements relates to the product type, determining that the advertisement is of interest to the user.  (Kanigsberg, at least: abstract – ‘which ad from a stock of ads is best suited to a given profile’, para 163, para 175)

Claims 55, 65 are rejected under 35 U.S.C. 103 as being unpatentable in view of Nagasaka (WO2016170728A1) in further view of Yruski et al. (20070118425) in even further view of Grandhi (20140298257), in even further view of Gong (9691084).
As per Claims 55, 65, Nagasaka in view of Yruski in further view of Grandhi fail to teach the claimed limitation.

determining, for each respective advertisement of the plurality of advertisements, a time corresponding to an endpoint of the respective advertisement; determining whether the endpoint of any advertisement of the plurality of advertisements is less than a threshold amount of time prior to a current time; in response to determining that an endpoint of an advertisement of the plurality of advertisements is less than the threshold amount of time prior to the current time, determining that the advertisement is of interest to the user.  (at least col5, lines 55-67, col6)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Nagasaka’s existing features, combined with Yruski’s existing feature, combined with Grandhi’s existing feature, with Gong’s feature of determining, for each respective advertisement of the plurality of advertisements, a time corresponding to an endpoint of the respective advertisement; determining whether the endpoint of any advertisement of the plurality of advertisements is less than a threshold amount of time prior to a current time; in response to determining that an endpoint of an advertisement of the plurality of advertisements is less than the threshold amount of time prior to the current time, determining that the advertisement is of interest to the user, to provide temporally relevant targeted content items – Gong, abstract.

Claims 58, 68 are rejected under 35 U.S.C. 103 as being unpatentable in view of Nagasaka (WO2016170728A1) in further view of Yruski et al. (20070118425) in even further view of Grandhi (20140298257), in even further view of Chew et al. (6856330).
As per Claims 58, 68, Nagasaka in view of Yruski in further view of Grandhi teach:
receiving, at the first device, the input at the first time;    (Nagasaka: at least para 30 – identifying a user that operates each terminal, at a specific point in time.)
corresponding to the predefined period of time  (Grandhi, at least: para 38 – “if only user gaze input is detected from the user with no other input from the user over a predefined length of time then it may be determined that the user is inactive or idle…on detecting no input from the user on the user interface of the client device over a predefined length of time”)
Nagasaka in view of Yruski in further view of Grandhi further fail to teach the remaining claimed limitation. However, Chew teaches:
retrieving a second time corresponding to a most recent user input received at the first device prior to the first input received at the first time; (at least: abstract – ‘a current user session…is determined to be over when a maximum interval of inactivity associated with the selected applications is less than the amount of time since a last interaction occurred with the selected application’, col1, lines 65-67 and col8, lines 1-20;)
determining that a difference between the first time and the second time is greater than a threshold difference; in response to determining that the difference between the first time and the second time is greater than the threshold difference, determining that the user has started using the first device.  (at least: abstract – ‘a current user session…is determined to be over when a maximum interval of inactivity associated with the selected applications is less than the amount of time since a last interaction occurred with the selected application’, col1, lines 65-67 and col8, lines 1-20;)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Nagasaka’s existing features, combined with Yruski’s existing feature, combined with Grandhi’s existing feature, with Chew’s feature of retrieving a second time corresponding to a most recent user input received at the first device prior to the first input received at the first time /determining that a difference between the first time and the second time is greater than a threshold difference; in response to determining that the difference between the first time and the second time is greater than the threshold difference, determining that the user has started using the first device, in 

Claims 61, 71 are rejected under 35 U.S.C. 103 as being unpatentable in view of Nagasaka (WO2016170728A1) in further view of Yruski et al. (20070118425) in even further view of Grandhi (20140298257), in even further view of Shah et al. (20150235275).
As per Claims 61, 71, Nagasaka in view of Yruski in further view of Grandhi fail to teach the claimed limitation.
However, Shah teaches:
determining a type of supplemental information; comparing the type of the supplemental information with user preferences stored in a profile associated with the user, wherein the user preferences identify devices to display types of supplemental information on;  (at least para 54 – ‘specific content may be provided to particular audience segments across devices of aggregated profiles.’, para 117)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Nagasaka’s existing features, combined with Yruski’s existing feature, combined with Grandhi’s existing feature, with Shah’s feature of determining a type of supplemental information; comparing the type of the supplemental information with user preferences stored in a profile associated with the user, wherein the user preferences identify devices to display types of supplemental information on, in order to associate user profiles with different sets of devices – Shah, abstract.
Nagasaka in view of Yruski in further view of Grandhi in even further view of Shah further teach:
determining, based on comparing the type of the supplemental information with the user preferences, that the type of the supplemental information matches a first stored user preference, 
in response to determining that the type of the supplemental information matches the first stored user preference, transmitting an instruction to the second device to display the supplemental information.   (Shah, at least: abstract, para 54)


The prior art of record does not teach neither singly nor in combination the limitations of claims 56-57, 59-60, 66-67, 69-70.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

amended claims are not directed to an abstract idea
	In response, Examiner respectfully disagrees. Claims 52-71 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Claim 52 is directed towards a method, thus meeting the Step 1 category eligibility criterion. Claim 52 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include storing content consumption history comprising advertisement identifiers consumed by the user and a respective time 
Independent claim 62 is directed to a system for performing the method of claim 52, and recites the same abstract idea as Claim 52. The claim performs the method of claim 52 using only generic 
components of a networked computer system. Therefore, Claim 62 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 52. Remaining dependent claims 53-61, 63-71 further recite the abstract idea of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: determining that a difference between the first time and the second time is greater than a threshold 

			claims integrate the judicial exception into a practical application by providing an improved technique for determining whether to present supplemental information to a user, and if so, which supplemental information should be presented
			cluttering the device of the user with supplemental information each time he or she uses his or her device after consuming an advertisement can be avoided, while at the same time supplemental information may be conveniently provided to the user at the device when it is likely to be desired by the user.
	In response, Examiner respectfully disagrees that the claims integrate the judicial exception into a practical application. As detailed above in the Office Action, there are no additional elements that reflect an improvement in the functioning of the computing device itself, or an improvement to another technology/technical field; there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
	Examiner notes that determining whether to present targeted content to a user (i.e. supplemental content associated with an advertisement) and selecting which supplemental information should be presented represents a business practice/goal, not another technology/technical field. Therefore, improving this practice pertains to a business practice optimization, not to an improvement 

			amended feature of claims 52/62 provide a technical solution to the technical problem of how to determine whether a detected use of a device is more likely to be related to the user’s interest in a recently consumed advertisement or is more likely to be related to use of the device for another purpose 
			Applicant points to the Spec., para 6
	In response, Examiner notes that claims 52/62 recite an abstract idea, and the additional elements of the claims, alone or in combination, do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself: Claim 52 is directed towards a method, thus meeting the Step 1 category eligibility criterion. Claim 52 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include storing content consumption history comprising advertisement identifiers consumed by the user and a respective time at which each ad was consumed/ detecting at a first time, based on an input received at a first device at the first time after a predefined period of time during which no input was received at the first device, that the user has started using the first device/retrieving the content consumption history associated with the user/identifying from the consumption history a plurality of advertisements recently consumed by the user within a threshold period of time prior to the first time/determining whether any advertisement is of interest to the user/in response to determining that the ad is of interest: retrieving supplemental information associated with the ad and generating the supplemental 
Claim 52 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the device/database used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 52 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, 
Independent claim 62 is directed to a system for performing the method of claim 52, and recites the same abstract idea as Claim 52. The claim performs the method of claim 52 using only generic 
components of a networked computer system. Therefore, Claim 62 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 52.
	Examiner notes that Para 6 of the Applicant’s Spec. describes a business practice/goal, and ways of optimizing the business practice: at a high level, it discusses determining the previously received user input and whether it was close in time to a set time, and determining whether or not the user is interested in an advertisement based on a duration threshold relative to a calculated time difference. There is no technical support/technical evidence in the Applicant’s Spec., including para 6, that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

Remaining arguments: 		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection

			

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
7/24/2021